DETAILED ACTION 
The amendment submitted on November 11, 2021 has been entered.  Claims 14-20, 25, and 27-39 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Priority Application 
Applicant’s claim for foreign priority based on an application number 1314127.0 filed in the United Kingdom on August 7, 2013 is acknowledged.  A certified copy of this priority applica-tion has not been made of record as required by 37 CFR 1.55.  
Election/Restriction 
Applicant's election with traverse of Group II, drawn to a method of reducing glycogen or protein breakdown is acknowledged.  All of the pending claims correspond to the elected inven-tion, with claims drawn to the nonelected invention having been cancelled.  
Withdrawn Rejections 
The rejection of claims 10-12 and 16 under 35 U.S.C. 112(b)/112(d) is withdrawn because the examiner finds applicant’s arguments (see applicant’s Remarks, submitted November 11, 2021, at p. 6) to be persuasive.  
Maintained/Modified Rejections Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP 2141 et seq.  
Claims 14-20, 25, 27-35, and 37-39 as amended, are rejected under 35 U.S.C. 103 as being unpatentable over by Clarke (WO 2011/101171 A1) in view of Coso (PLoS One 7(8):e43280 (2012)). 
Clarke (cited in the prior action) discloses a method of “treatment or alleviation of fatigue [and] treatment of muscle impairment” (p. 12, ll. 2-4) by administering d-β-hydroxybutyrate-(R)-1,3-butanediol monoester (p. 6, l. 21; see also, Examples 1-7 at pp. 14-20), which is within the meaning of instant claims 20, 27, and 29-32.1  These “ketone bodies can lead to various clinical benefits, including an enhancement of physical … performance” (p. 1, ll. 11-12).  One “may consume a dose of the composition prior to anticipated fatigue … so as to ‘prime’ the blood with ketone to mitigate the advent of fatigue” (p. 3, ll. 25-28).  Clarke also discloses that the level of blood ketone bodies, i.e., hydroxybutyrate and acetoacetate, is “preferably at least 1mM” (p. 3, ll. 6-7), addition of water to the composition (see Example 1 at pp. 14-15), and the incorporation of medium-chain triglycerides (MCT), such as “tri-C6:0 MCT or a tri-C8:0 MCT” (p. 7, ll. 31-35), which meets the limitations of claims 18-19.  With respect to new claims 37-39, Clarke discloses a dose of 0.3 to 0.75 g/kg (p. 3, l. 34).  
The difference between the prior art and the claims at issue is that Clarke does not specifically disclose administering the d-β-hydroxybutyrate-(R)-1,3-butanediol to an exercising person.  

It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date2 to administer the composition of Clarke to athletes during a triathlon, i.e., exercise, as taught by Coso and thereby arrive at subject matter within the scope of the instant claims.  One would have been motivated to do so because the compositions of Clarke comprise ketone bodies and are used to treat muscle impairment, i.e. damage, and fatigue, and Coso teaches that muscle breakdown is one of the most relevant sources of muscle fatigue during a triathlon and that strategies to lessen muscle fatigue during triathlon events should comprise a reduction in muscle damage.  One would have had a reasonable expectation of success because “the triathlon is one of the most fatiguing activities” (Coso at p. 1) whereas ketone bodies are useful for the “treatment or alleviation of fatigue” (Clarke at p. 12).  Furthermore, “muscle performance is diminished after a triathlon race” (Coso at p. 1), whereas ketone bodies cause an “enhancement of physical … performance” (Clarke at p. 1) and are a “treatment of muscle impairment” (Clarke at p. 12).  Generally, in the pharmaceutical arts, it is prima facie obvious to use a known compo-sition in accordance with its art-recognized utility and thereby accomplish predictable results.  See MPEP 2144.07 (“Reading a list and selecting a known compound to meet known require-ments is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”).  Apprised of the beneficial effects of d-β-hydroxybutyrate-(R)-1,3-butanediol on fatigue and muscle impairment (Clarke), it would have been apparent to take advantage of these prop-erties in persons who are exercising (Coso).  
R)-1,3-butanediol to a person who exercises, so the mechanism of action recited in the claims would necessarily follow.  In actual practice, the method is performed by administering a particular compound to a particular person; in fact, one need not even necessarily be aware of or understand this mechanism in order to practice the invention as claimed.  It is for this reason that the preambles of the independent claims that are directed to improving endurance, aiding muscle recovery, reducing glycogen loss, and so forth have not been accorded patentable weight.  See MPEP 2111.02.  
The mere observation of the physiology of amino acid (claim 33) and glycogen (claims 34) metabolism, as well as muscle breakdown (claim 16), does not make an otherwise unpatentable invention allowable.  “The recitation of an additional advantage,” e.g., the physiological effects recited in claims 33-34, “associated with doing what the prior art suggests does not lend patent-ability to an otherwise unpatentable invention.”  It is well established law that “[m]ere recogni-tion of latent properties in the prior art does not render nonobvious an otherwise known invention.”  Granting a patent on the discovery of an unknown but inherent function “would remove from the public that which is in the public domain by virtue of its inclusion in, or obvious-ness from, the prior art.”  The fact that applicant has “recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”  See MPEP 2145(II) (“Prima Facie Obvious-ness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present R)-1,3-butanediol to a person who exercises, namely, a triathlete.  The fact that applicant has apparently identified certain advantages of such a method does not make the instant claims patentable.  
The examiner recognizes and appreciates the scientific merit of applicant’s explanation of the physiology underlying the treatment outlined in the rejection above, but the mere observa-tion of a natural phenomenon, in this case, the effect of d-β-hydroxybutyrate-(R)-1,3-butanediol on amino acid and glycogen metabolism, in a person who exercises does not advance the useful arts.  The examiner understands that applicant has arrived at the claimed subject matter based upon an understanding of biological processes that are not necessarily disclosed in the prior art, but it is the examiner’s position that one nevertheless would have arrived at a method of admin-istering d-β-hydroxybutyrate-(R)-1,3-butanediol to a person who exercises based upon the infor-mation found in Clarke and Coso.  See MPEP 2144(IV) (“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”).  
Response to Arguments 
Applicant reiterates (see applicant’s Remarks at p. 7) previously presented arguments, and they are maintained for the reasons of record.  Applicant’s argument are instead principally directed to the subject matter of new claim 36, which is rejected for the reasons discussed below.  
New Grounds for Rejection Claim Rejections – 35 USC § 103 
The statutory basis for rejections under § 103 is presented above.  
New claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over by Clarke and Coso as applied above, and further in view of Bogdanis (Front. Physiol. 2012;3:142).  
R)-1,3-butanediol monoester taught by Clarke/Coso in a person perform-ing sprint exercises disclosed by Bogdanis and thereby arrive at subject matter within the scope of claim 36 for substantially the same reasons discussed above, mutatis mutandis.  
Conclusion 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 With respect to claims 20 and 27, “(R)-3-hydroxybutyl-(R)-3-hydroxybutyrate” is identical to “d-β-hydroxybutyr-ate-(R)-1,3-butanediol monoester.”  They are synonyms for the very same compound (Reg. No. 1208313-97-6).  
        2 August 7, 2014 (not August 7, 2013) because a certified copy of the priority application has not been submitted to the Office, although it does not have any impact on the citability of either Clarke or Coso.